Title: To Thomas Jefferson from George Clinton, 9 February 1802
From: Clinton, George
To: Jefferson, Thomas


          
            Dear Sir
            Albany 9th. February 1802.
          
          My Nephew Mr. DeWitt Clinton will have the honor of delivering you this Letter. permit me to recommend him to your friendly Notice—He was this Day appointed a Senator from this State in the Congress of the United States (in the Room of Mr. Armstrong—who had recently resigned his Seat in that Body) and will immediately set out for the Seat of Government—It is reasonable to conclude that I feel a partiality for him as well from the consanguinity that exists between us as from his having at a very early period of Life been of my Family in the confidential Capacity of my private Secretary; But I can with great Truth assure you that these Considerations have no influence upon me in giving you his Character—His present Appointment (which was by a very large majority) as well as the different elective Offices which he had previously filled afford good Evidence of his possessing the Confidence of his Fellow Citizens—His political Principles are pure, and he has too much Integrity ever to deviate from them: nor will you find him destitute of Talents & Information
          I am with great Esteem & Respect Yours sincerely
          
            Geo Clinton
          
         